Wright, J.,
dissenting. Illegal drugs and the mayhem that accompanies them present our state and nation with a seemingly insoluble problem. As a private citizen who has worked with a number of individuals afflicted with substance abuse, I recognize the plague with which our safety forces are trying to deal. As a former safety director of a police department, I certainly sympathize with the frustration that police officers experience in patrolling “high crime areas” such as the one involved in this case. And as a former trial judge, I have seen explicit evidence of the drug-related turmoil that often occurs in these neighborhoods. In my present role, however, I feel bound to follow the mandates of the United States Supreme Court in its interpretation of the Fourth and Fourteenth Amendments to the federal Constitution. Therefore, I must respectfully dissent.
By no stretch of the imagination can the stop, arrest, and search involved in this case fall within the guidelines described in Terry v. Ohio (1968), 392 U.S. 1, 44 O.O. 2d 383.1 Terry involved a search based on a mass of articulable facts and circumstances that justified a police officer’s reasonable suspicion that a crime was about to take place. The search in the instant case, however, was based on an *182officer’s mere suspicion generated by little more than the fact that the defendant was legally parked in a high crime area.
In every metropolitan area in this nation, there are neighborhoods where illegal drug sales run rampant and many of the residents are armed and ready for trouble. Any team of police officers could make a dozen “valid” arrests under the test announced in today’s majority opinion. I cannot see how we can create what amounts to a “high crime area” exception to the protections extended by the Fourth and Fourteenth Amendments. Perhaps it would be good public policy to adopt such a rule, but I do not see how we can do so under the controlling case law in this area as set forth by the United States Supreme Court.
Besides the general assertion that this case falls under the guidelines found in Terry, the majority cites only one Supreme Court case, United States v. Brignoni-Ponce (1975), 422 U.S. 873, as support for a “high crime area” exception. That case, however, involved an entirely different type of search. If anything, that case supports appellee’s position in the case at bar. In Brignoni-Ponce, the United States Border Patrol stopped a vehicle near the Mexican border and questioned its occupants about their citizenship and immigration status when the only ground for suspicion was that the occupants appeared to be of Mexican ancestry. The court held that, except at the border and its functional equivalents, patrolling officers may stop vehicles only if they are aware of specific articulable facts, together with rational inferences therefrom, that reasonably warrant suspicion that the vehicles contain aliens who may be illegally in the country. Id. at 884. Therefore, it is apparent that the “reasonable suspicion” test of BrignoniPonce requires some objective evidence of involvement in crime before an investigative stop will be justified.
The majority also cites two decisions from the United States Courts of Appeals in support of its position, but these cases can and should be distinguished. These cases indicate that the reputation of a particular neighborhood for crime is not in and of itself sufficient to warrant “reasonable suspicion” for an interrogatory stop. These cases stand for the premise that “specific and articulable facts” of an independent nature — i.e., facts other than the observation of the defendant in a high crime area — must be present before a police officer can stop and interrogate a party. The record of this case reveals that no “specific and articulable” facts, other than the fact the car was parked in a high crime area, were present in the instant case.
As Judge Motley recognized in his dissent in United States v. Magda (C.A. 2, 1976), 547 F. 2d 756, 759, a case relied on by the majority:
“It is enticing to place too much weight on the ‘high crime factor.’ * * * Even when it can be shown that criminal activity is more likely in one geographical area than another, courts are extremely hesitant to acknowledge this as a strong factor in satisfying the standards required for an interrogatory stop. * * * The fact that the area is notorious for criminal activity can only be considered when other less ambiguous facts are present which would lead one to suspect that criminal activity is afoot. ” (Emphasis added.) Id. at 763-764.
The facts present in this case are fraught with ambiguity. Indeed, it is apparent from the testimony of the arresting officer, Sergeant Mandzak, that the sole reason the police officers stopped at the car was that it was parked in a neighborhood known for *183drug activity. The record indicates that appellee and a female companion were legally parked on a public street in Cleveland. Mandzak and two other detectives drove past the parked car before returning to investigate. On cross-examination, Mandzak offered this reason for stopping:
“At that time the only thing that drew our suspicion to the car was that it was parked by an open field with no — there’s nothing around there. And that we do have a lot of drug activity in that area there, and just by parking there in an open field with no apparent objectivity, we decided to circle the block and to check this car out. Then when we did so, we saw there was only one person seated in the car, whereas when we first saw this car we saw two people in the car.”
A later exchange between defense counsel and Mandzak again addressed this issue:
“Q. So, in other words, you had no reason to approach the car at that point in time because of any illegal activity?
“A. Except for the fact that the car was parked in an area that is highly, highly — and when I say highly, I mean very high area of drug sales. The car was parked by an open field with no apparent objectivity.
“Q. But again—
“A. This is the reason why we are checking it out. Just the very fact that it is parked there and that there is no reason for it to be there. We don’t see cars parked there.
“Q. Again, sir, that is not illegal, is it?
“A. No, but it is enough to draw our suspicion.
“Q. Was there anybody else around the car?
“A. No.
“Q. So there was nobody that was coming to and from the car that would appear that they had made a drug sale?
“A. No, not at that particular time.
“Q. The car was isolated as a matter of fact?
“A. Except for the police car. It was recognizable.”
After approaching the car, Mandzak testified that he saw appellee sit up and then make a motion that “looked like he was putting something underneath the seat.” But other testimony by Mandzak demonstrates that this assertion was unsupported and that any suspicion resulting therefrom was clearly unwarranted.2 The facts in this case tend to indicate that, if anything, a romantic tryst, not a drug deal or any *184other illegal activity, was occurring in the car.3 Mandzak was unable to point to any “specific and articulable facts which, taken together with rational inferences from those facts, [would] reasonably warrant * * * [an] intrusion” by police.4
In evaluating the reasonableness of a search under these circumstances, the Terry court at 21-22, 44 O.O. 2d at 393, stressed that an objective standard must be employed:
“* * * [W]ould the facts available to the officer at the moment of the seizure or the search ‘warrant a man of reasonable caution in the belief that the action taken was appropriate?”
I cannot agree that the action taken in the instant case was appropriate. I believe this case involves an intrusion upon constitutionally guaranteed rights. Indeed, the United States Supreme Court has consistently refused to sanction an illegal search “based on nothing more substantial than inarticulate hunches * * *.” Id. at 22, 44 O.O. 2d at 393.
Therefore, for the foregoing reasons, I must respectfully dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.

 To accommodate competing interests in personal privacy and crime detection, the Supreme Court in Terry defined standards by which police detentions are to be tested in situations involving less than probable cause required for a lawful arrest. Even a temporary stop on the street, as is the case here, comes within the purview of the Fourth Amendment’s stricture on seizures of the person and consequently calls for careful judicial scrutiny of its reasonableness. The Terry court stated that “in determining whether the seizure and search were ‘unreasonable’ our inquiry is a dual one — whether the officer’s action was justified at its inception, and whether it was reasonably related in scope to the circulastances which justified the interference in the first place.” Terry, supra, at 19-20, 44 O.O. 2d at 392.
Later, the court opined that “a police officer may in appropriate circumstances and in an appropriate manner approach a person for purposes of investigating possible criminal behavior even though there is no probable cause to make an arrest,” id. at 22, 44 O.O. 2d at 394, but also stated that “in justifying the particular intrusion the police officer must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion,” id. at 21, 44 O.O. 2d at 393.


 The following exchange took place between defense counsel and Mandzak:
“Q. So that the best you can say is that you saw someone bend down; am I correct?
“A. At what point?
“Q. Wouldn’t you say you saw him make this motion?
“A. Yes.
“Q. You don’t know what his hands did, do you?
“A. It looked like he was putting something underneath the seat.
“Q. Were you able to see his hands?
“A. No.
“Q. So you don’t know if he made a hand movement or not, do you?
“A. I don’t know what he did. It looked like he was putting something under his seat.
“Q. You don’t know that, do you?
“A. I was suspicious of it.
“Q. The best you could tell, all he could have been doing is bending down and his hand not go below the seat?
“A. It is possible.
“Q. You don’t know if his hand was even outstretched, do you?
“A. It looked like he was bending down.
*184“Q. You don’t know if his hand was outstretched, do you?
“A. How do you mean outstretched?
“Q. In this fashion, in front of him?
“A. I couldn’t see his hands.
“Q. Could you see his arms?
“A. I saw the back part of his body. “Q. Could you see his arm?
“A. No.”


 The female occupant testified that she and appellee went out to dinner and then they parked on the street. It appears they were parked for more than an hour before the police arrived. In addition, Mandzak testified that when he looked into the car, “she [the female occupant] was fastening her clothing.”


 See fn. 1, supra.